On June 11, 1996, it was ordered that Defendant be punished by imprisonment in the Montana State Prison for the term of seventy-five (75) years for the offense of Deliberate Homicide. Defendant received credit for 309 days spent in the Yellowstone County Detention Facility. It was further ordered that because Defendant, while engaged in the commission of the offense of Deliberate--Homicide, knowingly used a firearm, to wit: a small silver pistol, he was sentenced to an additional term of five (5) years in the Montana State Prison pursuant to Section 46-18-221, Montana Code Annotated, to be served consecutively to the term imposed for the commission of the crime of Deliberate Homicide. It was further ordered that Defendant shall not be eligible for parole, placement in any supervised release program or placement in any program or facility other than Montana State Prison for the first Twenty (20) years of the sentence imposed in this case pursuant to Section 46-18-202(2), Montana Code Annotated. Such restriction being deemed necessary for the protection of society.
On August 23,1996, Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Defendant was present through telephone conference call and proceeded Pro Se. The State was represented by Dale Mrkich, Deputy Yellowstone County Attorney.
Before hearing the application, Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. Defendant was further advised that there is no appeal from a decision of the Sentence Review Division. Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is excessive, but does find that the sentence is clearly inadequate for the reasons set forth below.
Upon such consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to the effect that Defendant shall not be eligible for parole until he has served 30 years of the sentence imposed.
The reasons for the modification are that Defendant’s prior record indicates a clear pattern of violence and that fact, together with the circumstances under which he committed the instant offense, with an absolute absence of any justification whatsoever, require such modification in order that society be more adequately protected from him.
Done in open Court this 23rd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Paul Wright for representing himself in this matter and also Dale Mrkich, Deputy Yellowstone County Attorney, for representing the State.